DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 8/7/19.  These drawings are acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 2016/0363797).
Consider claim 11, Kimura et al. disclose (e.g. figures 2, 14) a method for manufacturing an optical filter, comprising steps as follows:

S101: disposing a black matrix layer (4, black electrode) on the base substrate wherein the black matrix layer has openings (i.e. separations between locations of the black electrodes 4) and is located between any two of color filters of the color filter layer on the base substrate (the black electrodes 4 are located between two color filters of RBG) [0083-0087, 0222-0229].
Consider claim 12, Kimura et al. disclose a method for manufacturing an optical filter, wherein step S101 further includes: S201: first, disposing a lower black matrix layer (3, light absorptive resin is disposed); S202: further disposing a particle layer on the lower black matrix layer (2, metal layer patterns are disposed on the absorptive resin 3.  The material of the metal layer comprises particles.); and S203: further disposing a black matrix layer on the particle layer (a, absorptive resin layer is disposed on the metal layer patterns 2) [0083-0087, 0222-0229].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2016/0363797) in view of Larsen et al. (US 2017/0108628).
Consider claim 1, Kimura et al. disclose (e.g. figures 2, 14) an optical filter, comprising:
a base substrate (5, resin layer); and
a black matrix layer (4, black electrode) and a color filter layer (RBG filters) on the base substrate (see figure 14);
wherein the black matrix layer is disposed between any two of color filters (see figure 14, the black electrodes are disposed between two color filters) of the color filter layer, each of the color filters is disposed only on one of pixel units (25, pixel electrodes) corresponding to the color filters (see figure 14, the color filters RBG are disposed on only one pixel electrode 25), the black matrix layer includes a lower black matrix layer (3, light absorptive resin), an intermediate layer (2, metal layer patterns) and an upper black matrix layer (1, absorptive resin layer) [0083-0087, 0222-0229]. 
However, Kimura et al. does not explicitly disclose that the intermediate layer of the black matrix layer is composed of a plurality of particles, and a material of each particle is a light-scattering black sphere. Kimura et al. and Larsen are related as light absorptive devices.  Larsen et al. disclose (e.g. figure 5) a light absorptive layer that is 
Consider claim 2, the modified Kimura et al. reference discloses (e.g. figures 2, 14 of Kimura) an optical filter, wherein the black matrix layer has a thickness smaller than the color filter layer (see figure 14 of Kimura, the black electrode 4 has a thickness less than color filters RBG) [0083-0087, 0222-0229 of Kimura].
Consider claim 3, the modified Kimura et al. reference discloses an optical filter, wherein the material of the particles is a light-absorbing material (the particles are carbon black and are absorptive) [0053 of Larsen].
Consider claim 4, the modified Kimura et al. reference discloses an optical filter, wherein each particle has a diameter of less than 1000 nm (the black carbon particles have a particle size of less than 1 micron) [0053 of Larsen].
Consider claim 5, the modified Kimura et al. reference discloses (e.g. figures 2, 14 of Kimura) an optical filter, wherein the optical filter is disposed on a touch panel (see figure 13, the panel is a touch panel) [0227 of Kimura].

a base substrate (5, resin layer); and
a black matrix layer (4, black electrode) and a color filter layer (RBG filters) on the base substrate (see figure 14);
wherein the black matrix layer is disposed between any two of color filters (see figure 14, the black electrodes are disposed between two color filters) of the color filter layer, each of the color filters is disposed only on one of pixel units (25, pixel electrodes) corresponding to the color filters (see figure 14, the color filters RBG are disposed on only one pixel electrode 25), the black matrix layer includes a lower black matrix layer (3, light absorptive resin), an intermediate layer (2, metal layer patterns) and an upper black matrix layer (1, absorptive resin layer) [0083-0087, 0222-0229].
However, Kimura et al. does not explicitly disclose that the intermediate layer of the black matrix layer is composed of a plurality of particles. Kimura et al. and Larsen are related as light absorptive devices.  Larsen et al. disclose (e.g. figure 5) a light absorptive layer that is composed of a plurality of particles (Carbon black particles. The absorptive region can include black carbon particles that have a sphere shape. The optically absorptive material can also include particles or other scattering elements that can function to block light from being transmitted through the absorptive regions) [0053].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the intermediate layer of Kimura to include the carbon black 
Consider claim 7, the modified Kimura et al. reference discloses (e.g. figures 2, 14 of Kimura) an optical filter, wherein the black matrix layer has a thickness smaller than the color filter layer (see figure 14 of Kimura, the black electrode 4 has a thickness less than color filters RBG) [0083-0087, 0222-0229 of Kimura].
Consider claim 8, the modified Kimura et al. reference discloses an optical filter, wherein a material of the particles is a light-absorbing material (the particles are carbon black and are absorptive) [0053 of Larsen].
Consider claim 9, the modified Kimura et al. reference discloses an optical filter, wherein the material of each particle is a light-scattering black sphere (The absorptive region can include black carbon particles that have a sphere shape. The optically absorptive material can also include particles or other scattering elements that can function to block light from being transmitted through the absorptive regions) [0053 of Larsen].
Consider claim 10, the modified Kimura et al. reference discloses an optical filter, wherein each particle has a diameter of less than 1000 nm (the black carbon particles have a particle size of less than 1 micron) [0053 of Larsen].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872